Exhibit 10.1

Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
had been marked with “[***]” to indicate where omissions have been made.

 

This Master Agreement for Development, Manufacturing and Supply Services (the
“Agreement”) is entered into as of this 5th day of February 2020 (the “Effective
Date”), by and between JanOne Inc., a Nevada corporation (“Client”), with its
principal place of business located at 325 East Warm Springs Road, Suite 102,
Las Vegas, Nevada, 89119, and CoreRx Inc., a Florida corporation (“CoreRx”),
with its principal place of business located at 14205 Myerlake Circle,
Clearwater, FL 33760.

Recitals

Whereas, Client is engaged in the development of pharmaceutical products;

Whereas, CoreRx has personnel, expertise and facilities suitable for the
development, manufacture and supply of pharmaceutical products; and

Whereas, Client and CoreRx desire to enter into this Agreement to govern the
relationship between the parties and to define the conditions under which CoreRx
will perform development, manufacturing and supply services with respect to one
or more Client drug candidates.

Agreement

Now, Therefore, in consideration of the foregoing and the mutual covenants and
premises contained in this Agreement, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:

1.

Definitions.

1.1“Adverse Event” shall mean any adverse event associated with the use of any
Product in humans, whether or not considered drug-related, including an adverse
event occurring in the course of the use of a Product in professional practice,
in studies, in investigations or in tests or an adverse event occurring from
Product overdose (whether accidental or intentional), from Product abuse, or
from Product withdrawal, as well as any toxicity, sensitivity, failure of
expected pharmacological action, or laboratory abnormality that is, or is
thought by the reporter to be, serious or associated with relevant clinical
signs or symptoms.

1.2“API” shall mean any active pharmaceutical ingredient that is the subject of
a Client research and development program, as identified with particularity in a
particular Work Order.

{M1463853.1 }

--------------------------------------------------------------------------------

1.3“cGMPs” shall mean the then-current good manufacturing practices and
standards for the production, manufacture, testing, handling and storage of
pharmaceutical intermediates and active pharmaceutical ingredients applicable to
both commercial and investigational quantities of compounds (as applicable), as
set forth in: (a) Parts 210 and 211 of Title 21 of the U.S. Code of Federal
Regulations (21 CFR 210 and 21 CFR 211); and (b) European Community
Directive 2003/94/EC and the Rules Governing Medicinal Products in the European
Union, Volume 4 (Medicinal Products for Human and Veterinary Use: Good
Manufacturing Practice); in each case, as may be amended from time to time after
the Effective Date, and as interpreted by ICH Harmonised Tripartite Guideline,
Good Manufacturing Practice Guide for Active Pharmaceutical Ingredients.

1.4“Client Intellectual Property” shall have the meaning provided in
Section 8.1.

1.5“CoreRx Background IP” shall have the meaning provided in Section 8.2.

1.6“CoreRx Inventions” shall have the meaning provided in Section 8.2.

1.7 “EMEA” shall mean the European Medicines Agency or the successor thereto.

1.8“FD&C Act” shall mean the United States Federal Food, Drug and Cosmetic Act
and regulations promulgated thereunder, as each may be amended from time to
time.

1.9“FDA” shall mean the United States Food and Drug Administration or the
successor thereto.

1.10“Finished Product” shall mean a pharmaceutical product, in either bulk or
finished form, that contains a particular API, as identified with particularity
in a particular Work Order.

1.11“Latent Defect” shall mean a defect that causes a Product to fail to conform
to the Specifications or to the warranties provided by CoreRx hereunder, which
defect is not discoverable upon reasonable physical inspection and testing
performed pursuant to Article 6 but is discovered at a later time (e.g., in the
course or as a result of long-term stability studies).  

1.12“Master Batch Record” shall mean the formal set of instructions approved by
the parties for production or manufacture of any Product.

1.13“Materials” shall mean starting materials, solvents, reagents, catalysts,
components, excipients, other ingredients and packaging and labeling materials
used in the manufacture and packaging of any Product.

1.14“Product” shall mean API or Finished Product, as applicable.

{M1463853.1 }

--------------------------------------------------------------------------------

1.15 “Quality Agreement” shall mean the quality agreement (including all
schedules and appendices attached thereto), as further defined in Section 7.6,
setting forth the guidelines and responsibilities of the parties in connection
with the Product as they relate to quality control, quality assurance, testing,
qualification, validation, and release, and authorization for shipment, as such
quality agreement may be amended from time to time by the parties in accordance
with the terms thereof.

1.16“Regulatory Approval” shall mean any approvals (including supplements,
amendments, pre-marketing and post-marketing approvals, and pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national (e.g., the FDA), supra-national (e.g., the EMEA), regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the manufacture, distribution, use or sale of
Product in a regulatory jurisdiction.

1.17“Results” shall have the meaning provided in Section 3.5.

1.18“Services” shall mean any and all manufacturing, formulation, filling,
packaging, inspection, labeling, and/or testing activities performed, or to be
performed, by CoreRx with respect to any Product(s) pursuant to this Agreement,
as more fully set out in Work Order(s) entered into by the parties.

1.19“Specifications” shall mean the applicable written specifications for a
particular Product, as in effect from time to time, including any test methods
and in-process specifications relating thereto.  The Specifications for any
Product to be manufactured and supplied by CoreRx to Client pursuant to any Work
Order (including any amendment to such Specifications) shall be attached as an
exhibit to such Work Order.

1.20 “Term” shall have the meaning provided in Section 11.1.

1.21“Work Order” shall have the meaning provided in Section 3.2.  

1.22“Work Product” shall mean any and all results (including Results) and
products (interim and/or final) of the Services performed by or on behalf of
CoreRx hereunder, whether tangible or intangible, including, without limitation,
the Master Batch Records and each and every invention, discovery, design,
drawing, protocol, process, technique, formula, trade secret, device, compound,
substance, material, pharmaceutical, method, software program (including,
without limitation, object code, source code, flow charts, algorithms and
related documentation), listing, routine, manual and specification, whether or
not patentable or copyrightable, that are authored, made, developed, perfected,
designed, conceived or first reduced to practice by or on behalf of CoreRx
hereunder, either solely or jointly with others, in the course and as a result
of performing the Services.

2.

Coordinators

Within 10 days after the Effective Date hereof, Client and CoreRx shall each
appoint an authorized representative for the exchange of all communications,
other than

{M1463853.1 }

--------------------------------------------------------------------------------

legal notices, related to the Services.  Each party shall provide notice to the
other party as to the name and title of the individuals so appointed.  Each
party may replace its authorized representative at any time for any reason by
providing written notice to the other party in accordance with Section 13.10.

3.

Scope of Services.

3.1Scope of Agreement.  As a master form of contract, this Agreement allows the
parties to contract for multiple Services through the issuance of multiple Work
Orders, without having to re-negotiate the basic terms and conditions contained
herein.  

3.2Performance of Services.  The specific manufacturing, formulation, filling,
packaging, inspection, labeling, and/or testing activities to be performed by
CoreRx with respect to a particular Product shall be separately specified in
writing on terms and in a form acceptable to the parties (each such writing, a
“Work Order”).  Each Work Order shall be signed by both parties, shall be
attached to this Agreement as part of Exhibit A, and shall set forth, upon terms
mutually agreeable to the parties, the specific Services to be performed by
CoreRx, and the compensation to be paid by Client to CoreRx for the provision of
such Services, as well as any other relevant terms and conditions.  If any such
Services include the development of specific Work Product, the specifications of
such Work Product shall be mutually agreed upon by the parties and set forth on
the relevant Work Order.  Each Work Order shall be subject to all of the terms
and conditions of this Agreement, in addition to the specific details set forth
in the Work Order.  To the extent any terms or provisions of a Work Order
conflict or are inconsistent with the terms and provisions of this Agreement,
the terms and provisions of this Agreement shall control, unless the Work Order
expressly states the intent of the parties that a particular provision of such
Work Order supersede this Agreement.  The parties shall attach a copy of each
Work Order to this Agreement, and each such Work Order shall be incorporated
herein by reference.  Any changes to such Work Order shall be in writing,
executed by each party, attached to the original Work Order and incorporated
therein and attached hereto as part of Exhibit A.

3.3Compliance with Work Orders and Law.  CoreRx agrees to perform the Services
set forth in each Work Order in a competent and professional manner and in
strict accordance with the terms and conditions contained in this Agreement and
such Work Order.  CoreRx perform its obligations hereunder in conformance with
all applicable federal, state and local statutes, rules and regulations,
including, without limitation, cGMPs (except to the extent otherwise specified
in a Work Order), the FD&C Act and all regulatory, environmental, health and
safety rules and regulations applicable to the development, manufacture and
supply of Product hereunder.  

3.4Client’s Approval of Subcontractors.  Except as expressly agreed upon by the
parties in the applicable Work Order, CoreRx shall not subcontract any of the
Services under a Work Order without first obtaining Client’s prior written
consent.  CoreRx will at all times be responsible for the compliance of its
permitted subcontractors with the terms and conditions of this Agreement and the
applicable Work Order.

{M1463853.1 }

--------------------------------------------------------------------------------

3.5Results.  All data generated by CoreRx or its employees, agents, consultants,
Client-approved subcontractors or other representatives in the course of
conducting Services, whether in written, graphic or electronic form or contained
in any computer database or in any computer readable form (collectively, the
“Results”), will be owned solely by Client.  CoreRx shall record, or cause to be
recorded, all Results in a timely, accurate and complete manner.  All Results
collected shall be delivered to Client by CoreRx in a timely manner throughout
the performance of Services.  Client shall have the right to review, publish,
disclose and use any Results as Client, in its sole discretion, deems
appropriate, including, without limitation, in submission to any U.S. or foreign
regulatory authority.  Any copyrightable work created in connection with the
performance of the Services (inclusive of any copyrightable Work Product) and
contained in or relating to the Results will be considered a “work made for
hire,” as such term is defined in the U.S. Copyright Act, whether published or
unpublished, and all rights therein will be the sole property of Client as
author and owner of copyright in such work.  For purposes of clarification, this
section shall apply to each Work Order individually.

4.

Manufacture and Supply

4.1Product Specifications; Testing. All Products supplied hereunder will be
manufactured in accordance with the applicable Specifications and (except to the
extent otherwise specified in a Work Order) cGMPs, and shall conform to the
applicable Specifications.  CoreRx shall test each batch of Product in
accordance with the testing standards and procedures set forth in the
Specifications and supply Client with a certificate of analysis (“Certificate of
Analysis”) confirming that such batch conforms to the Specifications applicable
to such Product.  Client shall be entitled to rely on the Certificate of
Analysis and, upon delivery of such Product, Client may then retest the batch of
Product as more fully set forth in Article 6 to confirm that it meets such
Specifications, but Client is not required to perform any further testing of
such Product.  The parties acknowledge that the Specifications for a Product may
need to be refined and modified as the parties gain experience with the
manufacture, testing and use of such Product or as necessary to comply with FDA,
EMEA or other regulatory requirements.  Accordingly, Client and CoreRx agree to
negotiate in good faith to modify the Specifications from time to time as
appropriate.  Significant modifications may be subject to additional Work Orders
or applicable addendums as agreed upon in writing by both parties.

4.2Manufacture of Product.  CoreRx shall manufacture Product in accordance with
the Specifications and all applicable laws, rules and regulations, as then in
effect, including, without limitation, cGMPs, the FD&C Act, and all laws, rules
and regulations applicable to the transportation, storage, use, handling and
disposal of hazardous materials, and CoreRx further agrees perform its Product
and Materials manufacturing, storage or processing obligations hereunder
consistent with generally accepted industry standards for the performance of
services of a similar nature and in a manner so as to ensure that such Products
and Materials do not become contaminated with any other materials, compounds or
allergens that may be stored, manufactured or processed by CoreRx at its
facilities.  Upon request and at mutually agreeable times, CoreRx will permit
representatives of Client to observe such manufacture and to have

{M1463853.1 }

--------------------------------------------------------------------------------

access to any relevant records in connection with such manufacture as more fully
provided in Section 4.4 below.  CoreRx represents and warrants to Client that it
has and will maintain, and CoreRx’s facilities at which the Services will be
rendered have and will maintain, during the Term of this Agreement all
government permits, including, without limitation, health, safety and
environmental permits, necessary for the conduct of the actions and procedures
that it undertakes pursuant to this Agreement, inclusive of the Services.  

4.3Regulatory Approvals.  Client shall be the sole and exclusive owner of all
right, title and interest in and to all Regulatory Approvals with respect to any
Product, and, except as otherwise expressly set forth herein, Client shall be
responsible for all filings necessary to obtain or maintain such Regulatory
Approvals.  CoreRx agrees to use its commercially reasonable efforts to assist
Client in obtaining and maintaining Regulatory Approvals with respect to
Products.  Without limiting the generality of the foregoing, CoreRx agrees to
cooperate with any pre-approval inspection by the FDA, EMEA or other regulatory
agency.

4.4Documentation. CoreRx shall keep complete, accurate and authentic accounts,
notes, data and records of the Services performed under this Agreement adequate
to comply with all applicable laws, rules and regulations.  Without limiting the
generality of the foregoing, CoreRx shall be responsible for establishing and
maintaining the Master Batch Record pertaining to the manufacture of the
Products in accordance with applicable law and regulations, and CoreRx shall
maintain complete and adequate records pertaining to the methods and facilities
used by it for the manufacture, processing, testing, packing, labeling, holding
and distribution of Products as necessary to permit the Product to be used in
humans.  Designated representatives of Client shall, upon reasonable notice to
CoreRx, have access to and shall be permitted to review all such records.  Upon
Client’s written request, CoreRx shall supply Client with copies of such
records, including its Master Batch Records, for the purposes of assuring
product quality and compliance with cGMPs.  Except as otherwise specified in a
Work Order, following expiration or termination of this Agreement, CoreRx shall
(a) continue to make all such records available to Client for a period of five
(5) years from the date of such expiration or termination or (b) upon Client’s
written request, transfer such records to Client.  After expiration of such
retention period, CoreRx shall either transfer such records to Client or destroy
such records, as determined by Client in its sole discretion.  This Section 4.4
is subject to any provision of a Work Order providing for CoreRx to deliver any
such records to Client.  SOPs are excluded as per CoreRx’s internal
guidelines.  SOPs may be reviewed by Client at the CoreRx’s location.

4.5Samples.  CoreRx shall retain samples of each batch of Product and in‑process
materials for such batch for a period of [***] years after Client’s acceptance
of such batch.  The sample size shall be [***] the size necessary to conduct
quality control testing.  Upon Client’s written request, CoreRx shall provide
Client with up to one-half the original amount of the retained samples.

{M1463853.1 }

--------------------------------------------------------------------------------

4.6Delivery Timing. CoreRx shall use all commercially reasonable efforts to
supply all amounts of the Product ordered by Client on a timely basis in
accordance with the applicable Work Order.

5.

Payment.  

CoreRx shall invoice Client in writing on the schedule and in the amount(s)
specified in each Work Order.  Unless otherwise specified in a Work Order,
Client shall pay each invoice within 30 days of Client’s receipt of the
applicable invoice. If a portion of any invoice submitted by CoreRx hereunder is
disputed in good faith by Client, then Client shall provide CoreRx with prompt
notice thereof, pay the undisputed amounts as set forth in the immediately
preceding sentence, and the parties shall use their good faith efforts to
reconcile any disputed amount within [***] days of the date of Client’s receipt
of such invoice, following which Client shall promptly remit such reconciled
amount, if any, to CoreRx.

6.

Delivery and Acceptance.

6.1Quality Control Sample and Documentation.  Except as otherwise specified in a
Work Order, prior to the delivery of any batch of Product, CoreRx shall provide
Client with (a) if requested by Client, a quality control sample of such batch
for the purpose of confirming that such batch meets the Specifications, (b) a
copy of the batch records for such batch, together with written confirmation
that such batch records have been reviewed and approved by CoreRx’s quality
assurance unit and (c) a Certificate of Analysis.  

6.2Delivery; Product Storage.  

(a)All Products and other Materials provided by CoreRx are delivered EXW
(Incoterms 2010) CoreRx’s facilities and the title shall pass to Client upon
such delivery to Client’s designated common carrier at such facility. If CoreRx
provides storage services, title and risk of loss shall pass to Client upon
transfer to storage.

(b)Upon Client’s request, CoreRx shall provide warehouse storage services for
the Product at CoreRx’s facility, or at any other third-party facility that is
approved in advance in writing by Client, all as mutually agreed upon by the
parties in a Work Order. The Product shall be warehoused in accordance with
applicable laws, including cGMPs.  

6.3Acceptance and Rejection.

(a)Client may reject any Product supplied hereunder that does not conform with
the Specifications or with cGMPs.  Any such notice of rejection shall be in
writing and shall indicate the reasons for such rejection.

(b)Client shall have [***] from the date of receipt of the Product and all
associated quality control samples and documentation (inclusive of the
Certificate of Analysis) to inspect such Product, review the Certificate of
Analysis and other documents

{M1463853.1 }

--------------------------------------------------------------------------------

and/or perform or have performed any or all of the quality control procedures
outlined in the relevant Specifications or the Quality Agreement to determine if
the Product conforms to the Specifications. In order to reject Product, Client
must give written notice to CoreRx of such rejection within [***] after receipt
of such Product and the associated quality control samples and documentation,
and if no such notice of rejection is received, Client shall be deemed to have
accepted such delivery of Product within [***] of delivery thereof; provided,
however, that in the event a Latent Defect is discovered by Client after such
[***] inspection period, Client shall promptly, and in no event more than [***]
after discovery of such Latent Defect, provide written notice to CoreRx
rejecting such Product as a result of such discovered Latent Defect.

(c)After notice of rejection is given, Client shall cooperate with CoreRx in
determining whether rejection is necessary or justified.  CoreRx will evaluate
process issues and other reasons for such non-compliance.  CoreRx shall notify
Client as promptly as reasonably possible whether it accepts Client’s basis for
any rejection.  If CoreRx in good faith disagrees with Client’s determination
that certain Product does not meet the Specifications, such Product shall be
submitted to a mutually acceptable third party laboratory.  Such third party
laboratory shall determine whether such Product meets the Specifications, and
the parties agree that such laboratory’s determination shall be final and
determinative.  The party against whom the third party tester rules shall bear
all costs of the third party testing.  Whether or not CoreRx accepts Client’s
basis for rejection, promptly on receipt of a notice of rejection of Product,
CoreRx shall replace such rejected Product, at its cost, within [***], subject
to Section 6.3(e) of this Agreement.  If the third party tester rules that such
Product meets Specifications, Client shall purchase that batch at the
agreed-upon price, irrespective of whether CoreRx has already replaced it.

(d)Client may not destroy any rejected Product until it receives written
notification from CoreRx that CoreRx does not dispute that such Product fails to
meet Specifications and that CoreRx does not request return of such
Product.  Upon authorization from CoreRx to do so, Client shall destroy such
rejected Product promptly at CoreRx’s cost and provide CoreRx with certification
of such destruction.  Client shall, upon receipt of CoreRx’s request for return
of rejected Product, promptly return such Product to CoreRx, at CoreRx’s cost.

(e)Client acknowledges that, where CoreRx is required to manufacture and deliver
a Product for use in clinical trials where the manufacturing process has not
been validated yet, failing to meet the manufacturing Specifications shall not
constitute a failure to deliver, provided that CoreRx has complied with the
processes and procedures established in the batch record for the manufacture of
the Product at the date of manufacture.

7.

Regulatory.

7.1Adverse Event Reporting; Product Complaints.  Client shall be responsible for
all reporting to regulatory authorities of Adverse Events associated with the
use of any Product supplied by CoreRx hereunder.  If CoreRx becomes aware of any
Adverse Events associated with the use of such Products, it shall report all
information in

{M1463853.1 }

--------------------------------------------------------------------------------

its possession regarding such event to Client as soon as practicable after
becoming aware of such information, and shall cooperate with Client as necessary
to investigate such event and to report such event to regulatory authorities.  

7.2Regulatory Compliance.  CoreRx shall comply with all regulatory requirements
with respect to Products imposed by applicable law upon CoreRx as the
manufacturer of the Products.  CoreRx shall, on a timely basis, provide Client
with information in CoreRx’s possession relevant to its role as the manufacturer
of Products that is reasonably necessary for Client to obtain or maintain
Regulatory Approvals or otherwise to comply with applicable regulatory
requirements, as specified in the scope of the Work Order.  

7.3Cooperation.  CoreRx will provide to Client such documentation, data and
other information relating to Products as Client may require for submission to
regulatory authorities.  CoreRx shall also provide, upon request by Client,
information concerning its production processes and quality control procedures
with respect to Products.

7.4Regulatory Inspections.  CoreRx agrees to promptly inform Client of any
regulatory inquiry, communication or inspection, which directly relates to a
Work Order or manufacture of the Products, and CoreRx shall make its relevant
facilities and all records relating to such Work Order or the manufacture of the
Products, available to the FDA or other regulatory authorities.  All other
aspect of interactions with Regulatory Authorities shall be governed by the
Quality Agreement between parties.

7.5Lot Documentation.  CoreRx shall maintain and shall provide to Client the
documents set forth in the Specifications for each lot of Product.

7.6Quality Agreement. Concurrently with the parties entering into a Work Order
pursuant to which Product will be manufactured by CoreRx or supplied to Client,
the parties will enter into the Quality Agreement, which will govern the quality
assurance obligations and responsibilities of the parties with respect to such
Product.  The Quality Agreement shall in no way determine liability or financial
responsibility of the parties for the responsibilities set forth
therein.  Notwithstanding anything to the contrary in this Agreement or in any
other document or agreement, in the event of a conflict between this Agreement
and the Quality Agreement in relation to issues of quality, the Quality
Agreement shall control; in all other cases, the terms and conditions of this
Agreement shall govern and control.

7.7Quality Audits and Inspections. During the Term of this Agreement,
duly-authorized employees, agents and representatives of Client shall be granted
access to the CoreRx’s facilities where the Services are rendered once per
calendar year and upon reasonable notice as per the terms of the Quality
Agreement for the purpose of inspecting and verifying that CoreRx is complying
with the Quality Agreement, applicable laws, the Specifications and the Master
Batch Records.  CoreRx shall make all records regarding its performance under
this Agreement reasonably available for inspection by Client at such audits, as
well as any records relating to performance of any third parties that are
performing under this Agreement or supplying materials or ingredients to be used
in the

{M1463853.1 }

--------------------------------------------------------------------------------

performance of this Agreement. Client shall have the right to perform additional
audits solely to the extent necessary to address specific quality problems with
the Product, however such problems must be identified in writing prior to such
audit.  In the event that deficiencies in meeting with the requirements of this
Agreement or the Quality Agreement are discovered by Client or such regulatory
authority and reported to CoreRx, CoreRx shall respond, in accordance with the
terms of the Quality Agreement, and in any case within a reasonable period of
time, to Client with a written plan for corrective action and shall execute such
plan as mutually agreed or as required by applicable law. CoreRx shall provide
Client promptly with a copy of any inspection reports related to Product that
was developed under this Agreement.

8.Ownership of Intellectual Property.  

8.1Client Intellectual Property. CoreRx understands and agrees that the
underlying rights to the intellectual property and materials that are the
subject of each Work Order, including, without limitation, all intellectual
property rights in Products, are owned solely by Client.  Neither CoreRx nor any
Client-approved subcontractor shall acquire any rights of any kind whatsoever
with respect to Products as a result of conducting Services.  All rights to Work
Product generated in the performance of work conducted under this Agreement by
CoreRx’s employees, agents, consultants, subcontractors or other
representatives, either solely or jointly with employees, agents, consultants or
other representatives of Client, including all patent and other intellectual
property rights therein (collectively, “Client Intellectual Property”), will be
owned solely by Client and CoreRx agrees to assign and does hereby assign to
Client, all right, title and interest in and to such Client Intellectual
Property; provided, however, that Client Intellectual Property shall not include
CoreRx Inventions (defined below).  At Client’s request and expense, CoreRx will
provide Client with reasonable assistance to perfect Client’s ownership interest
in Client Intellectual Property and in obtaining, securing and maintaining
patents and other intellectual property rights therein.  CoreRx and all
employees, agents, consultants and subcontractors of CoreRx shall sign and
deliver to Client all writings and do all such things as may be necessary or
appropriate to vest in Client all right, title and interest in and to such Work
Product and Client Intellectual Property.  CoreRx will promptly disclose to
Client any such Work Product arising under this Agreement.  Client may, in its
sole discretion, file and prosecute in its own name and at its own expense,
patent applications on any patentable inventions within the Work Product.  Upon
the request of Client, and at the sole expense of Client, CoreRx will assist
Client in the preparation, filing and prosecution of such patent applications
and will execute and deliver any and all instruments necessary to effectuate the
ownership of such patent applications and to enable Client to file and prosecute
such patent applications in any country.

8.2CoreRx Inventions.  As used in this Agreement, “CoreRx Inventions” means any
and all inventions, discoveries and improvements conceived or made by CoreRx
employees, agents, affiliates or subcontractors after the Effective Date and
independently of the performance of Services pursuant to this Agreement.  If any
license to intellectual property rights that are owned or controlled by CoreRx
(including rights to CoreRx Inventions, collectively the “CoreRx Background IP”)
may be necessary to allow

{M1463853.1 }

--------------------------------------------------------------------------------

Client to fully exploit the Product or practice or otherwise use any Work
Product resulting from the performance of a Work Order for Client’s research,
development and commercialization of Products, CoreRx shall disclose such CoreRx
Background IP to Client in writing prior to executing or performing any Services
under such Work Order, and CoreRx agrees to grant and does hereby grant to
Client a perpetual, worldwide, fully-paid, sublicensable, non-exclusive license
under such CoreRx Background IP rights solely for Client’s research, development
and commercialization of Products.

9.

Confidentiality.

9.1Confidentiality Obligation.  During the Term of this Agreement and for a
period of [***], CoreRx will maintain all Confidential Information (as defined
below) as confidential and will not disclose any Confidential Information or use
any Confidential Information for any purpose, except (a) as expressly authorized
by this Agreement, (b) as permitted by Section 9.3, or (c) to its employees,
agents, consultants, Client-approved subcontractors and other representatives
who require access to such information to accomplish the purposes of this
Agreement so long as such persons are under obligations regarding the
confidentiality of the Confidential Information and the ownership of Work
Product that are consistent with and no less protective to Client than the terms
of this Agreement.  CoreRx may use the Confidential Information only to the
extent required to accomplish the purposes of this Agreement.  CoreRx will use
at least the same standard of care, and in no event less than a reasonable
degree of care, as it uses to protect its own confidential information to ensure
that its employees, agents, consultants, Client-approved subcontractors and
other representatives do not disclose or make any unauthorized use of the
Confidential Information.  CoreRx will promptly notify Client upon discovery of
any unauthorized use or disclosure of the Confidential Information.

9.2Definition.  For purpose of this Agreement, “Confidential Information” means
all information provided by or on behalf of Client to CoreRx in connection with
any Services and all data, inventions and information developed in or as a
result of the activities undertaken by CoreRx in connection with any Services
(including, without limitation, the Work Product, Results and Client
Intellectual Property), whether in oral, written, graphic or electronic
form.  Notwithstanding the foregoing, Confidential Information will not include
any information which CoreRx can demonstrate by competent evidence:  (a) is now,
or hereafter becomes, through no act or failure to act on the part of CoreRx or
any of its employees, agents, consultants or subcontractors, generally known or
available; (b) is known by CoreRx at the time of receiving such information; or
(c) is hereafter furnished to CoreRx by a third party, as a matter of right and
without restriction on disclosure.

9.3Authorized Disclosure.  Notwithstanding Section 9.1, CoreRx may disclose
Confidential Information, without violating its obligations under this
Agreement, to the extent the disclosure is required by a valid order of a court
or other governmental body having jurisdiction, provided that CoreRx gives
reasonable prior written notice to Client of such required disclosure and, at
Client’s request and expense, cooperates with Client’s efforts to obtain a
protective order preventing or limiting the disclosure and/or

{M1463853.1 }

--------------------------------------------------------------------------------

requiring that the Confidential Information so disclosed be used only for the
purposes for which the law or regulation requires, or for which the order was
issued.

9.4Third Party Confidential Information.  CoreRx shall not disclose to Client
any confidential or proprietary information that belongs to any third party
during its performance under this Agreement.

10.

Representations and Warranties.

10.1Mutual Representations and Warranties.  Each party represents and warrants
to the other party that (a) it is duly organized and validly existing under the
laws of the state of its incorporation and has full power and authority to enter
into this Agreement, (b) this Agreement has been duly authorized, and (c) this
Agreement is binding upon it and the execution, delivery and performance of this
Agreement does not conflict with, or constitute a default under, any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound.

10.2CoreRx Representations and Warranties.  CoreRx represents and warrants to
Client that: (a) it will perform the Services in accordance with this Agreement
and, as applicable, the Quality Agreement, and in compliance with the written
specifications and instructions expressly set forth or referenced in the Work
Order and United States current Good Manufacturing Practices or current Good
Laboratory Practices, as applicable; (b) at the time of sale and shipment to
Client or its designee by CoreRx, the Product (i) will be conveyed with good
title, free and clear from any security interest, lien or encumbrance, (ii) will
not be adulterated or misbranded within the meaning of the FD&C Act or
comparable applicable laws in any country, and (iii) will not be an article that
may not be introduced into interstate commerce under the provisions of Sections
404 or 505 of the FD&C Act or comparable applicable laws in any country; (c)
CoreRx’s performance of the Services under this Agreement will not infringe or
misappropriate any intellectual property rights of any third party, and Client’s
practice of any CoreRx Background IP that may be licensed to Client in
accordance with Section 8.2 will not infringe or misappropriate any intellectual
property rights of any third party; and (d) CoreRx will not use or incorporate
any third party technology, components or intellectual property in any Products
or Materials manufactured hereunder without obtaining Client’s prior written
consent.

10.3DISCLAIMER. THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE THE SOLE AND
EXCLUSIVE WARRANTIES MADE BY EACH PARTY TO THE OTHER, AND NEITHER PARTY MAKES
ANY OTHER REPRESENTATIONS, WARRANTIES OR GUARANTEES OF ANY KIND WHATSOEVER,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE.

10.4No Debarment.  CoreRx hereby certifies that it has not been debarred under
the provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. §306.  In
the event that CoreRx:  (a) becomes debarred; or (b) receives notice of action
or threat of action with respect to its debarment, during the Term of this
Agreement, CoreRx agrees

{M1463853.1 }

--------------------------------------------------------------------------------

to notify Client immediately.  In the event that CoreRx becomes debarred as set
forth in clause (a) above, this Agreement will automatically terminate without
any further action or notice by either party.  In the event that CoreRx receives
notice of action or threat of action as set forth in clause (b) above, Client
will have the right to terminate this Agreement immediately.

10.5No Services of Debarred Persons.  CoreRx hereby certifies that it has not
and will not use in any capacity the services of any individual, corporation,
partnership, institution or association which has been debarred under 21 U.S.C.
§30.  In the event CoreRx becomes aware of the debarment or threatened debarment
of any individual, corporation, partnership, institution or association
providing services to CoreRx which directly or indirectly relate to CoreRx’s
activities under this Agreement, CoreRx will notify Client immediately.

10.6Limitation of Liability.  TOTAL LIABILITY OF EITHER PARTY TO THE OTHER PARTY
UNDER THIS aGREEMENT SHALL IN NO EVENT EXCEED [***]. NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF PERFORMANCE OF SERVICES UNDER THIS MASTER AGREEMENT, INCLUDING
WITHOUT LIMITATION LOSS OF REVENUES, PROFITS OR DATA, WHETHER IN CONTRACT OR IN
TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
THE LIMITATIONS AND EXCLUSIONS OF LIABILITY IN THIS SECTION 10.6 DO NOT APPLY TO
DAMAGES ARISING OUT OF ANY OF THE FOLLOWING: (I) THE INTENTIONAL TORTS, UNLAWFUL
CONDUCT OR GROSS NEGLIGENCE OF A PARTY; (II) CORERX’S BREACH OF ITS OBLIGATIONS
WITH RESPECT TO CONFIDENTIAL INFORMATION OF CLIENT; OR (III) A PARTY’S
MISAPPROPRIATION OR INFRINGEMENT OF THE OTHER PARTY’S INTELLECTUAL PROPERTY
RIGHTS.

11.

Term, Termination.

11.1Term.  The term of this Agreement shall commence on the Effective Date and
shall continue until [***]  (the “Term”).

11.2Termination of Agreement At Will.  Client may terminate this Agreement or
any Work Order at any time upon [***] days’ prior written notice to CoreRx.
Additionally, this Agreement may be terminated at any time effective upon the
mutual written agreement of the parties. Notwithstanding the foregoing, if
Services under any Work Order are in progress on the date on which Client gives
notice under this Section 11.2, then, at Client’s option, termination under this
Section 11.2 shall not be effective until the later of (a) [***] days after the
date on which the other party receives such notice of termination, or (b) the
date on which the Services to be provided under the Work Order have been
completed.  In the event Client terminates a Work Order, CoreRx shall retain the
Initial Payment as outlined in the Work Order as a project cancellation charge.
In the event the Work Order includes cGMP manufacturing activities and the
project is cancelled inside 90 days of the scheduled manufacturing date, Client
will owe CoreRx the greater sum of [***]% of the cost of the manufacturing
section, plus any fees accrued prior to cancellation.

{M1463853.1 }

--------------------------------------------------------------------------------

11.3Termination of Agreement for Material Breach.  A party may terminate this
Agreement or any Work Order for material breach of this Agreement by the other
party upon [***] days’ written notice specifying the nature of the breach, if
such breach has not been cured within such [***]‑day period.  If such notice of
breach is for breach of a Work Order, such notice shall note the specific Work
Order under which such breach is claimed.

11.4Payment upon Early Termination.  In the event of termination prior to
completion of the Services specified in any Work Order, CoreRx shall be paid for
all work completed through the date of termination in accordance with this
Agreement and such Work Order, including reasonable and documented out-of-pocket
expenses and any non-cancellable commitments incurred by CoreRx in accordance
with this Agreement and such Work Order.    

11.5Effects of Termination.  Upon termination of this Agreement, CoreRx shall
promptly provide to Client copies of any such manufacturing documentation that
CoreRx maintains or stores. Commencing promptly upon the effective date of
termination of this Agreement, CoreRx shall transfer to Client copies of the
most current versions of all such materials, regulatory and manufacturing
documentation then at CoreRx, and shall make CoreRx’s personnel and other
resources reasonably available, at [***], as necessary to effect an orderly
transfer to Client, in each case subject to any restrictions or limitations owed
by CoreRx to any third parties.  In the event that such documentation referenced
in this paragraph include any CoreRx Background IP, CoreRx hereby grants to
Client under CoreRx’s Background IP [***] solely to use such documentation to
manufacture and supply Product.

12.

Indemnification; Liability.

12.1Client Indemnification.  Client hereby agrees to save, defend, indemnify and
hold harmless CoreRx and its officers, directors, employees, consultants and
agents (“CoreRx Indemnities”) from and against any and all losses, damages,
liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Losses”), to which any such CoreRx Indemnity may become
subject as a result of any claim, demand, action or other proceeding by any
third party to the extent such Losses arise out of: (a) the breach by Client of
any representation, warranty, covenant or agreement made by it under this
Agreement; (b) the gross negligence or willful misconduct of any Client
Indemnity; or (c) the Client’s development, manufacture, use, handling, storage,
sale or other disposition of any Product by or on behalf of Client; except, in
each case, to the extent such Losses result from the material breach by CoreRx
of any representation, warranty, covenant or agreement made by it under this
Agreement or the gross negligence or willful misconduct of any CoreRx
Indemnity.  

12.2CoreRx Indemnification.  CoreRx hereby agrees to save, defend, indemnify and
hold harmless Client and its officers, directors, employees, consultants,
contractors and agents (“Client Indemnities”) from and against any and all
Losses to which any such Client Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any third party to the extent such
Losses arise out of: (a)

{M1463853.1 }

--------------------------------------------------------------------------------

the breach by CoreRx of any representation, warranty, covenant or agreement made
by it under this Agreement; (b) any claim of infringement or misappropriation of
intellectual property rights of a third party related to Client’s practice of
any CoreRx Background IP that may be licensed to Client in accordance with
Section 8.2; or (c) the gross negligence or willful misconduct of any CoreRx
Indemnity; except, in each case, to the extent such Losses result from the
material breach by Client of any representation, warranty, covenant or agreement
made by it under this Agreement or the gross negligence or willful misconduct of
any Client Indemnity.

12.3Control of Defense.  In the event a party seeks indemnification under
Section 12.1 or 12.2, it shall inform the other party (the “Indemnifying Party”)
of a claim as soon as reasonably practicable after it receives notice of the
claim, shall permit the Indemnifying Party to assume direction and control of
the defense of the claim (including the right to settle the claim solely for
monetary consideration), and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim.  

13.General Provisions.

13.1Hazardous Materials. Client warrants to CoreRx that no specific safe
handling instructions are applicable to any Client-supplied materials, except as
disclosed to CoreRx in writing by the Client in sufficient time for review and
training by CoreRx prior to delivery. Client will provide safety and potency
ratings for the active pharmaceutical ingredients (API) and CoreRx assumes the
materials have been assigned a level [***] (or lower) SafeBridge or equivalent
safety rating.  Rating shall be provided by SafeBridge or an equivalent
certified consultant.  CoreRx assumes no liability for Client’s compound(s).

13.2No Implied Licenses.  No right or license is granted under this Agreement by
either party to the other, either expressly or by implication, except those
specifically set forth herein.

13.3Independent Contractor Relationship.  CoreRx’s relationship with Client will
be that of an independent contractor and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship.  CoreRx is not an agent of Client and is not authorized to make
any representation, contract, or commitment on behalf of Client.  

13.4Use of Names.  Neither party shall use the other party’s name or the names
of the other party’s employees in any advertising or sales promotional material
or in any publication without prior written permission of the other party.

13.5Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, USA, excluding
its conflicts of laws principles.

13.6Dispute Resolution. If a dispute arises between the parties in connection
with this Agreement or any Work Order entered into hereunder, the respective
Senior Executives of CoreRx and Client shall first attempt to resolve the
dispute. If such Senior Executives cannot resolve the dispute, then the parties
may mutually agree to resolve

{M1463853.1 }

--------------------------------------------------------------------------------

such dispute in Delaware (or such other location as the parties may mutually
agree) by binding arbitration in accordance with the then existing commercial
arbitration rules of the American Arbitration Association. Judgment on any
arbitration award may be entered by any court having jurisdiction. In the event
that the parties’ Senior Executives are unable to resolve such dispute, or if
the parties do not mutually agree to resolve such dispute by binding
arbitration, then either party may take whatever lawful actions are necessary to
resolve such dispute. Nothing in this Section 13.6 shall preclude either party
from taking whatever actions are reasonably necessary to prevent immediate,
irreparable harm to its interests, including seeking equitable relief.

13.7Entire Agreement; Modification.  This Agreement (including any Exhibit(s)
hereto) is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms.  This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein, and
including without limitation, that certain Proposal Number [***] dated [***],
previously submitted to Client by CoreRx and which the parties agree shall be
the subject of a Work Order to be entered into hereunder.  This Agreement may
only be modified or supplemented in a writing expressly stated for such purpose
and signed by the parties to this Agreement.  

13.8Non-Waiver.  The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance.  Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

13.9Assignment.  Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that Client may
assign this Agreement and its rights and obligations hereunder without CoreRx’s
consent to an affiliate or wholly-owned subsidiary of Client, or in connection
with the transfer or sale of all or substantially all of Client’s business to
which this Agreement relates to an affiliate or third party, whether by merger,
sale of stock, sale of assets or otherwise.  Client will notify the CoreRx, in
writing, of any Assignments that have been transferred or sold which directly
affect the CoreRx, within 5 business days of the action. CoreRx may not
subcontract or otherwise delegate its obligations under this Agreement without
Client’s prior written consent.  The rights and obligations of the parties under
this Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties, and the name of a party appearing herein
will be deemed to include the name of such party’s successors and permitted
assigns to the extent necessary to carry out the intent of this section.  Any
assignment not in accordance with this Agreement shall be void.

13.10No Third Party Beneficiaries.  This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

{M1463853.1 }

--------------------------------------------------------------------------------

13.11Severability.  If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, then such adjudication shall not, to the extent feasible, affect
or impair, in whole or in part, the validity, enforceability or legality of any
remaining portions of this Agreement.  All remaining portions shall remain in
full force and effect as if the original Agreement had been executed without the
invalidated, unenforceable or illegal part.

13.12Notices.  Any notice to be given under this Agreement must be in writing
and delivered either in person, by hand delivery, overnight courier or email
confirmed thereafter by any of the foregoing, to the party to be notified at its
address given below, or at any address such party has previously designated by
prior written notice to the other.  Notice shall be deemed sufficiently given
for all purposes upon the date of actual receipt.

If to Client, notices must be addressed to:

 

Company:

JanOne Inc.

Address:

325 East Warm Springs Road

Suite 102

 

City, State, Zip:

Las Vegas, Nevada, 89119

Contact:

Tony Isaac, CEO

Tel:

[***]

eMail:

[***]

 

With copy (which shall not constitute notice) to:

Company:

JanOne Inc.

Address:

325 East Warm Springs Road

Suite 102

 

City, State, Zip:

Las Vegas, Nevada, 89119

Contact:

Michael J. Stein, Esq.

Tel:

[***]

eMail:

[***]

 

If to CoreRx, notices must be addressed to:

Company:

CoreRx, Inc.

Address:

14205 Myerlake Circle

City, State, Zip:

Clearwater, FL 33760

Contact:

Todd R. Daviau

Tel:

[***]

eMail:

[***]

 

{M1463853.1 }

--------------------------------------------------------------------------------

In the event of a change of notice address, recipient or both, a party shall
provide the other party written notice pursuant to this Section 13.12 setting
forth the new address and/or recipient, as appropriate.

13.13Force Majeure.  Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement by reason of any
event beyond such party’s reasonable control including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, any strike or labor disturbance, or any other event similar to those
enumerated above.  Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur.  Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within 10 days after its occurrence.  All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure.  In no event shall any party be required to
prevent or settle any labor disturbance or dispute.

13.14Interpretation.  The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.  All references in this Agreement to the singular shall include
the plural where applicable, and all references to gender shall include both
genders and the neuter.  Unless otherwise specified, references in this
Agreement to any section shall include all subsections and paragraphs in such
Section and references in this Agreement to any subsection shall include all
paragraphs in such subsection.  All references to days in this Agreement shall
mean calendar days, unless otherwise specified.  Ambiguities and uncertainties
in this Agreement, if any, shall not be interpreted against either party,
irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist.  This Agreement has been prepared in the English language,
and the English language shall control its interpretation.  In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement, shall be in the English language.

13.15Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.

Remainder of page intentionally left blank.

 




{M1463853.1 }

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have duly executed this Master Agreement
for Manufacturing and Supply Services on the Effective Date.

JanOne Inc.

CoreRx, Inc.

 

 

By:  /s/ Tony IsaacBy:  /s/ Todd R. Daviau

(Signature)(Signature)

Printed Name: Tony IsaacPrinted Name:  Todd R. Daviau, Ph.D., MBA

Title: Chief Executive Officer                  Title:  President & CEO

 

 

 

 

 

 

 

 




{M1463853.1 }

--------------------------------------------------------------------------------

Exhibit A

   [gwve5pyjw2ez000001.jpg] 

CONFIDENTIAL WORK ORDER NO. 1

 

Development and Manufacturing of Sustained Release TV1001 Tablet Drug Product
([***]mg Strength) and Matching Placebo

 

 

Prepared for:Tony Giordano

CSO

JanOne Inc.

325 E. Warm Springs Road

Suite 102

Las Vegas, Nevada 89119 89119

Phone: [***]

[***]

Prepared by:CoreRx, Inc.

14205 Myerlake Circle

Clearwater, FL 33760

 

Questions to:Jerrod Einerwold

Director of Business Development

Phone: [***][***]

 

 

 

Proposal Number: [***]

 

Date: January __, 2020

 




{M1463853.1 }

--------------------------------------------------------------------------------

This Work Order No. 1 is entered into as of February 5, 2020, by and between
JANONE INC., a Nevada corporation (“Client”), with its principal place of
business located at 325 East Warm Springs Road, Suite 102, Las Vegas, Nevada,
89119, and CORERX INC., a Florida corporation (“CoreRx”), with its principal
place of business located at 14205 Myerlake Circle, Clearwater, FL 33760,
pursuant to the terms and conditions of the Master Agreement for Development,
Manufacturing And Supply Services entered into by the parties as of February ,
2020 (the “Agreement”), the terms of which are incorporated herein by
reference.  Capitalized terms not otherwise defined herein have the meanings
assigned to them in the Agreement.

 

CoreRx and Client previously entered into that certain Proposal Number [***]
dated [***] (the “Original Proposal”), and the parties hereby mutually agree
that such Original Proposal and the performance of the development and
manufacturing services that were the subject thereof are superseded by this Work
Order No. 1 and such services shall be continued hereunder.

 

Company Description

CoreRx™ is a contract pharmaceutical development organization offering
comprehensive   drug product development services to the pharmaceutical and
biotechnology industries. Supporting virtual, mid-size, and multinational
companies, CoreRx™ offers innovative formulation development and clinical
material manufacturing solutions. Our development solutions optimize Client
investments, shorten development time and reduce overall costs. From
first-in-man drug development to full cGMP manufacturing, CoreRx™ provides  
years of combined pharmaceutical development expertise to produce safe,
effective, and innovative drug products, on time, and on budget.

 

Core Technical Services

CoreRx provides quality scientific solutions, supporting drug development for
the following:

 

•

Solid oral (tablets, multi-layered tablets, matrix tablets, ODT; capsules,
multi-particulate drug delivery)

 

•

Modified release dosage forms (tablets and capsules)

 

•

Functional coatings

 

•

API in capsules/bottles

 

•

Semi-solids (creams, ointments, lotions, gels)

 

•

Liquids (oral liquids, injectables, suspensions, ophthalmics)

 

I.

Executive Summary

CoreRx understands that Client would like to have a proposal for development and
manufacturing of SR TV1001 tablet drug product ([***]mg strength) and matching
placebo. Details of the project deliverables & associated costs are outlined in
the sections below.

 

II.

Project Assumptions

 

•

The Client will provide safety and potency ratings for the active pharmaceutical
ingredients (API) and the materials have been assigned a level [***] (or lower)
SafeBridge or equivalent safety rating.  Rating shall be provided by SafeBridge
or an equivalent certified consultant.  

 

•

Client will provide the drug substance assay/related substance method as a
starting point for drug product method development (assumes assay/related
substances can be determined in a single method and only up to [***] impurities
requiring identification)

 

•

Client will provide reference standards if not available through the USP

 

•

A prototype is defined as executing all or a portion of the formulation
prototype batch record.  During execution of the formulation batch record, if
problems arise with the prototype formulation and manufacturing is halted, this
is still considered a prototype.

{M1463853.1 }

--------------------------------------------------------------------------------

 

•

The development of a formulation with the desired physical characteristics and
efficacy may not be possible.

 

•

Ambient room conditions are suitable for processing and handling of the drug
substances and drug product.

 

•

Project supplies such as, but not limited to, excipients, materials, packaging
components standards, shipping, analytical columns and supplies, and/or supplies
required for the execution of activities outlined in this Work Order No. 1 will
be purchased by CoreRx and will be billed to Client as pass-through charges at
cost plus [***]% administrative fee upon placement of the order. If a
pass-through charge exceeds $[***], after shipping charges have been made
available, the Client will be invoiced for the order on the same day, and not at
the normal billing cycle.

 

•

CoreRx will generate all relevant protocols, test methods and reports in
standard CoreRx format. Any special requests by Client including high volume
photo-copying/scanning of raw data and chromatograms will be charged as a
pass-through to the Client at $[***]/hour.

 

•

Work performed to support investigations (ie: OOS, OOT) and second stage
analytical testing will be billed at a rate of $[***]/hr. Up to [***] hours may
be billed to support such activities without a need for a change order.  If it
is determined that CoreRx is responsible for the additional work due to a
failure to execute activities as agreed, no additional charges will be billed to
client.

 

III.

Proposed Deliverables and Costs

Project Management

[***]

[***]

TASK 1 – Analytical

 

1.[***]

 

$[***]

TASK 2– Formulation Development

[***]

$[***]

TASK 3 – Analytical Support of Manufacturing

 

1.[***]

 

$[***]

TASK 4 – Engineering Batch Manufacturing

 

1.[***]

 

$[***]

 

TASK 5 – Engineering Batch Release

[***]

$[***]

TASK 6 – cGMP Batch Manufacturing and Administrative Support

1.[***]

$[***]

 

{M1463853.1 }

--------------------------------------------------------------------------------

TASK 7 – cGMP Batch Release

•[***]

$[***]

TASK 8 – Stability

[***]

$[***]

 

Project Expenses (Misc., Pass-Through):

[***]

Total Estimate for Project (includes [***]% discount off normal pricing):

$451,600

 

IV.

PAYMENT TERMS

Client agrees to remit an Initial Payment to CoreRx, Inc. in the amount of
$[***].  This Initial Payment will be applied on a pro rata basis per invoice
based on the percentage of work completed on the project.  The Initial Payment
shall be sent to CoreRx, Inc. at 14205 Myerlake Circle – Clearwater, Florida,
33760, within [***] days of signature of this Work Order No. 1. The estimated
“Task” costs will not be exceeded unless “out of scope” changes are incurred and
agreed upon by Client. For invoice based payments, such invoices will be paid by
Client [***] days from date of invoice receipt.  A late fee of [***]% per month
will be added to all unpaid invoices that are not disputed by Client in good
faith. Any deviation in payment terms must be agreed to in writing. CoreRx has
the right to ask for payment in advance if established payment terms are not
adhered to.  CoreRx reserves the right to cease all work if payment is not
timely received.  In the event of payment default, the Client will be
responsible for reasonable collection and/or attorney fees.

 

Rush Charges: A surcharge may be added to any services (analytical,
pre-formulation, formulation, manufacturing).  The surcharge will be dependent
upon the service performed.  Rush services are available contingent upon
availability and prearrangement with a CoreRx representative.

Upon completion of the project which is reflective of the all the work outlined
in this Work Order No. 1, the remaining product samples and project specific
supplies (if necessary) will be retained for 30 days.  Client shall advise
CoreRx as to the disposition of these materials within the stated timeframe,
otherwise the samples and supplies will be discarded, following notification to
the Client.  As it relates specifically to cGMP materials of API or Drug Product
(not including retains), Client shall advise CoreRx as to the disposition of
said supplies within [***] days after issuance of certificate of analysis,
otherwise client will be charged storage fees at the rate of
$[***]/pallet/month.

 

Costs for project specific equipment, supplies, subcontracted services, and
shipping will be passed through to the Client, in addition to a [***]%
administrative fee. Waste disposal will be charged at the end of the project at
a rate of [***]% of the total project cost.

 

Remainder of page intentionally left blank.




{M1463853.1 }

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Work Order No. 1
to be executed by its duly authorized representative, effective as of the date
first set forth above.

 

APPROVED and ACCEPTED

 

JanOne Inc.

 

 

Signatory: Tony
Isaac                                                      Title:CEO

 

 

 

/s/ Tony IsaacJanuary 29, 2020

SignatureDate

 



CoreRx, Inc.

 

Signatory:  Mark DaFonseca, MBA             Title:  Executive Director & CBO

 

 

/s/ Mark DaFonsecaFebruary 5, 2020

SignatureDate

 

{M1463853.1 }